  Case 1:17-cv-00642 Document 117 Filed 11/14/19 Page 1 of 2 PageID #: 1195



                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                 BLUEFIELD DIVISION


 FREEDOM FROM RELIGION                                §
 FOUNDATION, INC., et al.,                            §
                                                      §
                Plaintiffs,                           §
                                                      §       Civil Action No.: 1:17-cv-00642
 v.                                                   §
                                                      §       Hon. David A. Faber
                                                      §
 MERCER COUNTY BOARD                                  §
 OF EDUCATION, et al.,                                §
                                                      §
                Defendants.                           §


      DEFENDANTS’ UNOPPOSED MOTION TO EXCEED PAGE LIMITATION


       COMES NOW Defendants, by and through their counsel, and respectfully moves this

Honorable Court for leave to exceed the twenty (20) page limit set forth in Local Rule of Civ. P.

9.4 of the Local Rules of Procedure for the United States District Court for the Southern District

of West Virginia related to their contemporaneously-filed “Reply In Support of Defendants’

Motion To Dismiss.”

       In support of this motion, Defendants respectfully submit that they required an additional

ten pages (10) to fully oppose the relevant factual and legal arguments Plaintiffs’ raise in their

forty-five (45) page Memorandum. Plaintiffs’ Memorandum and accompanying exhibits totaled

one hundred ninety-seven (197) pages. Defendants state that the additional pages requested are

both reasonable and necessary to render a complete Reply.

       WHEREFORE, and for good cause shown, Defendants respectfully request the Court grant

their motion.
   Case 1:17-cv-00642 Document 117 Filed 11/14/19 Page 2 of 2 PageID #: 1196



                                               Respectfully submitted,


                                               BREWSTER, MORHOUS, CAMERON,
                                               CARUTH, MOORE, KERSEY & STAFFORD
                                               PLLC

                                               By: /s/ Kermit J. Moore
                                               KERMIT J. MOORE (W.Va. Bar No. 2611)
                                               kmoore@brewstermorhous.com
                                               418 Bland Street
                                               P.O. Box 529
                                               Bluefield, WV 24701
                                               Tel: (304) 325-9177



                                               FIRST LIBERTY INSTITUTE

                                               By: /s/ Hiram S. Sasser
                                               HIRAM S. SASSER III (pro hac vice)
                                               hsasser@firstliberty.org
                                               JEREMIAH G. DYS
                                               (W.Va. Bar No. 9998; Tex. Bar No. 24096415)
                                               jdys@firstliberty.org
                                               2001 West Plano Parkway, Suite 1600
                                               Plano, TX 75075
                                               Tel: (972) 941-4444


                                  CERTIFICATE OF SERVICE

       I hereby certify that on November 14, 2019 the foregoing DEFENDANTS’

UNOPPOSED MOTION TO EXCEED PAGE LIMITATION was filed electronically.

Notice of this filing will be sent to all parties by operation of the Court’s electronic case filing

system and constitutes service of this filing under Rule 5(b)(2)(E) of the Federal Rules of Civil

Procedure. Parties may access this filing through the Court’s ECF system.



                                               By: /s/ Kermit J. Moore
                                               KERMIT J. MOORE (W.Va. Bar No. 2611)
